DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings received on 10/31/22 are approved.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, there is lack of relationship between the “thermal behavior accompanying a temperature change caused by one of heating and cooling of a measurement target,” as recited in lines 2-4, with the acquiring, differentiating, and outputting steps that the controller is configured to perform, as recited in lines 4-11.
In claim 3, there is lack of relationship between the thermal analysis apparatus being configured to perform either “differential thermal analysis” or “differential scanning calorimetry” of the measurement sample, as recited in lines as recited in line 4, with the acquiring, differentiating, and outputting steps that the controller is configured to perform, as recited in lines 5-11 of base claim 1.
In claim 5, “corresponding to” should be changed to --a corresponding-- in line 5.
In claim 7, there is lack of relationship between the “thermal behavior accompanying the temperature change caused by one of heating and cooling of the measurement target,” as recited in lines 3-4, with the acquiring, differentiating, and outputting steps that the controller is configured to perform, as recited in lines 5-11 of base claim 1.
In claim 8, “sample” should be changed to --target-- in line 4; and there is lack of relationship between the “thermal behavior accompanying a temperature change caused by one of heating and cooling of the measurement sample,” as recited in lines 3-4, with the acquiring, differentiating, and outputting steps that the controller is configured to perform, as recited in lines 5-11 of base claim 1.
In claim 9, there is lack of relationship between the “thermal behavior accompanying a temperature change caused by one of cooling and heating of the measurement target,” as recited in lines 3-4, with the acquiring, differentiating, and outputting steps that the controller is configured to perform, as recited in lines 5-11 of base claim 1.
Claims 2, 4, 6, and 10-12 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A controller for a thermal analysis apparatus, the controller being configured to output a derivative value obtained as a result of the differentiation with respect to one of the temperature and the time, or display the derivative value with respect to one of the temperature and the time on a predetermined display (claim 1).

Response to Arguments
Applicant’s remarks filed 10/31/22 have been considered. However, the new objections stated above have been made with respect to the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/18/22